IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Neil Jessen,                              :
                      Appellant           :
                                          :
            v.                            : No. 250 C.D. 2019
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :
Bureau of Driver Licensing                :

                                     ORDER

               NOW, January 15, 2020, having considered Appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge